DISMISS; Opinion Filed September 23, 2013.




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-11-00600-CV

   BALDEV SINGH, HARMISH KAUR, WAHE GURU ONE, LLC, AND
              SUBZI MANDI TEXAS,LLC, Appellants
                                            V.
       HARVINDER SINGH, AND RASPAL SINGH NIJAR, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-02358-I

                             MEMORANDUM OPINION
                        Before Justices Moseley, Lang, and Fillmore


        Before the Court is the joint motion to dismiss filed by the parties. We GRANT the

motion and DISMISS the appeal. See TEX. R. APP. P. 42.1.


                                                 PER CURIAM




110600F.P05
                                          S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                          JUDGMENT

BALDEV SINGH, HARMISH KAUR,                            On Appeal from the 162nd Judicial District
WAHE GURU ONE, LLC, AND SUBZI                          Court, Dallas County, Texas
MANDI TEXAS, LLC, Appellants                           Trial Court Cause No. DC-10-02358-I.
                                                       Opinion delivered Per Curiam. Justices
No. 05-11-00600-CV           V.                        Moseley, Lang, and Fillmore sitting for the
                                                       Court.
HARVINDER SINGH, AND RASPAL
SINGH NIJAR, Appellees

          In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
          It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 23rd day of September, 2013.




                                                       /Jim Moseley/
                                                       JIM MOSELEY
                                                       JUSTICE




110600 opinion.docx                              –2–